—Appeal by defendant from a judgment of the County Court, Suffolk County (Sherman, J.), rendered March 17, 1983, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
On appeal, defendant contends that his arrest was not predicated upon probable cause and that he was improperly denied counsel at the prearraignment lineup. We reject these arguments, for reasons stated in the pretrial memorandum decision of Judge Sherman. We have considered defendant’s remaining contentions and find them to be without merit. Thompson, J. P., O’Connor, Boyers and Lawrence, JJ., concur.